Citation Nr: 0032681	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  94-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, on a direct basis or due to undiagnosed illness. 

2.  Entitlement to service connection for a skin disorder 
(other than eczema), on a direct basis or due to undiagnosed 
illness.  

3.  Entitlement to service connection for a disorder 
manifested by pain and inflammation of multiple joints, on a 
direct basis or due to undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1971 
to July 1979 and from November 1990 to July 1991. 

In a February 1994 rating decision, the RO denied service 
connection for a skin disorder and a multiple joint disorder.  
By an October 1994 rating decision, the RO granted service 
connection for eczema of the face (the veteran continues to 
seek service connection for a skin disorder other than 
eczema).  By the same rating decision, the RO also denied 
service connection for a gastrointestinal disorder.

In March 1996, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims to the RO for additional 
development.  A hearing was held before an RO hearing officer 
in January 1997.  

The Board again remanded the case in January 1999.  As noted 
in that remand, upon the Board's review of the hearing 
transcript and various written statements by the veteran and 
his representative, it was apparent that the veteran was 
claiming service connection for a gastrointestinal disorder, 
a skin disorder (other than already service-connected 
eczema), and a disorder manifested by pain and inflammation 
of multiple joints, either on a direct basis or as due to 
undiagnosed illness from service in Southwest Asian during 
the Persian Gulf War (the compensation provisions for 
undiagnosed illness are 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317). 

In a September 1999 decision, the RO continued to deny the 
veteran's claims for service connection for a 
gastrointestinal disorder, a skin disorder (other than 
eczema), and a disorder manifested by pain and inflammation 
of multiple joints, on either a direct basis or as due to 
undiagnosed illness.  


REMAND

In its January 1999 remand, the Board asked the RO to take 
steps to verify the dates of the veteran's service and to 
attempt to obtain an apparently missing report of a 
separation examination conducted on May 14, 1991.  The RO was 
to persist in attempting to locate the record of the 
separation examination, and either associate it with the 
claims file or otherwise document why the report was not 
available.  

In June 1999, in response to the RO's request, the service 
department confirmed all of the veteran's periods of active 
duty, and also forwarded some additional service medical 
records.  However, these service medical records do not 
include the report of the May 1991 separation examination.  
Moreover, there is no statement from the service department 
that a May 1991 service separation examination does not exist 
or is otherwise unavailable.  A Board remand confers upon the 
veteran the right to compliance with the remand orders, and 
the VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the RO should take all necessary steps to either 
obtain the missing May 1991 separation examination report, or 
otherwise document why the report is not available.  

Additionally, the Board notes that on a questionnaire 
concerning his military service, completed by the veteran in 
April 1999, he indicated that he had served in the reserve 
from August 1979 to the present.  The claims file contains 
few service medical records from the period between the 
veteran's first period of active duty (ending in July 1979) 
and his second period of active duty (beginning in November 
1990).  An effort should be made to obtain any additional 
service medical records from the veteran's reserve service, 
particularly in light of the provisions of the below-
discussed Veterans Claims Assistance Act of 2000.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the service 
department and again attempt to obtain 
the report of the veteran's separation 
examination, possibly conducted on or 
about May 14, 1991.  The RO should also 
attempt to obtain any and all medical 
records pertaining to the veteran's 
service in the reserve (beginning in 1979 
and continuing to the present).  RO 
efforts to obtain the service department 
records should continue to the extent 
indicated by the Veterans Claims 
Assistance Act of 2000.

2.  The RO should also ensure that any 
other notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims of service 
connection.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

3.  Thereafter, the RO should review the 
veteran's claims of service connection for 
a gastrointestinal disorder, a skin 
disorder (other than eczema), and a 
disorder manifested by pain and 
inflammation of multiple joints, all on a 
direct basis or as due to undiagnosed 
illness.  If the claims remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


